Citation Nr: 1243374	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  08-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for a cervical spine condition.

4.  Entitlement to service connection for residuals of a head injury with concussion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1980 and from April 1987 to May 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO) and a January 2010 decision from the Atlanta, Georgia, RO.  As the Veteran now lives in Georgia, the Atlanta RO has assumed jurisdiction of his claims.

The Veteran's April 2008 Substantive Appeal reflects that he requested the opportunity to testify before the Board in Washington.  In August 2009, however, the Veteran requested that his request be withdrawn.  The case may thus move forward without the need to remand for an examination.  

On his April 2006 claim, the Veteran stated only that he was seeking service connection for PTSD.  As there is evidence that the Veteran has been diagnosed as suffering from a psychiatric disorder other than PTSD, the Board has recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, (2009) (holding that a claim for a specific mental disorder should be considered one for any mental disability that may reasonably be encompassed by several factors).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of entitlement to service connection for a left hip condition, a right knee condition, and sensitivity to sunlight as well as an increased rating for a left knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

For many reasons, the Veteran's claims must be remanded before the Board may issue a decision.  

First, pursuant to 38 C.F.R. § 3.159(c)(2) (2012), VA has a duty to obtain records in the custody of a Federal department or agency, including VA treatment records and records from the Social Security Administration.  The Veteran has stated that he only receives treatment from the VA, yet few VA treatment records have been obtained.  Thus, on remand, the Veteran's complete VA treatment records should be associated with his claims folder.

Further, VA must obtain the Veteran's records from the Social Security Administration.  VA had previously attempted to obtain these records, receiving a January 2008 response from SSA that no records were available.  Since that time, however, the Veteran has submitted records of a July 2010 denial of Social Security benefits.  It appears that between the time that VA initially sought these records and now, he reapplied for SSA benefits and was denied.  As the denial appears to be based on issues for which the Veteran seeks service connection, these records are relevant and should be obtained. 

Next, with regard to the Veteran's claim for service connection for PTSD, the Board notes that the Veteran has not been diagnosed as suffering from this condition.  That being said, the Veteran has been diagnosed as suffering from at least one psychiatric disorder.  In August 2008, the Veteran was diagnosed as suffering from adjustment disorder with depressed mood.  In September 2008, a VA psychiatrist diagnosed the Veteran as suffering from adjustment disorder with disturbance of conduct.  

Further, the Veteran's service treatment records show that he sought treatment for psychiatric problems during his active service.  In June 1988, the Veteran stated that he was having trouble dealing with coworkers and with his job; he requested to see a psychiatrist.  Upon evaluation, he was diagnosed as suffering from a stress reaction.  Given that the Veteran has a current diagnosis and that he was diagnosed as suffering from a psychiatric disorder during his active service, the Veteran's claim must be remanded in order to determine whether his current condition is related to his active service.  

With regard to the Veteran's claim for service connection for a right shoulder condition and a cervical spine condition, the Veteran contends that he injured his right shoulder and cervical spine, leading to his current condition.  VA treatment records show that the Veteran has complained of right shoulder pain and that the Veteran has been diagnosed as suffering from degenerative disc disease of the cervical spine.  

The RO denied the Veteran's claim on the basis that there was no evidence he injured his shoulder or spine during his active service.  This finding, however, is contradicted by the evidence of record.  Service treatment records show that the Veteran fell down a ladder on June 10, 1998.  He complained of pain in the right side of his back and of a laceration to his head.  Upon examination, the Veteran was described as having a large contusion from T-12 to L-3 with tenderness on palpation.  X-rays were negative for a fracture.  On June 11, the Veteran again complained that his back was very sore.  The record reflects that the Veteran had pain on palpation of paravertebral muscle area of the right side of his T-12/L-3 area.  He was diagnosed as suffering from a back contusion.  On June 12, the Veteran again complained of pain in the right side of his back.  He was again diagnosed as suffering from a contusion, and he was assigned to light duty.  

Thus, the service treatment records show that the Veteran did indeed complain of pain to his upper back and shoulder during his active service.  As the Veteran contends that this was the only time that he injured his shoulder and back, the Board finds that the evidence suggest that there is a connection between his current condition and his active service.  A VA examination is thus warranted and should be performed upon remand.  

Finally, the Veteran sought service connection for residuals of a head injury in September 2008.  The RO denied this claim in January 2010.  In August 2010, the Veteran submitted a letter stating "I would like to submit a Notice of Disagreement concerning the rating decision sent to me in January 2010 for all the listed ailments."  In October 2010, the RO informed the Veteran that it would not accept his letter as a valid Notice of Disagreement, as he did not specify what issues he was appealing.  

Pursuant to 38 C.F.R. § 20.201 (2012), a "written communication from a claimant . . . expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the e result with constitute a Notice of Disagreement."  The regulation further notes that special wording is not required, and that if the agency of original jurisdiction made determinations on several issues, the specific determinations with which the claimant disagrees must be identified.  

Here, the AOJ made only one determination in its January 2010 rating decision, and the Veteran's desire to appeal that determination is clear.  Accordingly, the Board finds the Veteran's August 2010 letter to constitute a valid Notice of Disagreement.  As no Statement of the Case has been prepared for this issue, this should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file the Veteran's complete VA treatment records.  

2.  Contact the SSA and request that it provide documentation of the Veteran's claim for disability benefits and copies of all records developed in association with that agency's denial for incorporation into the record.

3.  Provide a Statement of the Case to the Veteran and his representative regarding the issue of entitlement to service connection for residuals of a head injury.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  

4.  Following the completion of the above ordered development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder which he may have.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be accomplished.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what (if any) psychiatric disorder does the Veteran currently suffer?

b) Is it at least as likely as not that any identified psychiatric disorder is related to the Veteran's active service, including his diagnosis of suffering from "stress reaction" in 1988?

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right shoulder and cervical spine conditions.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be accomplished.

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what right shoulder and cervical spine conditions does the Veteran currently suffer?

b) Is it at least as likely as not that any identified right shoulder and cervical spine conditions are related to the Veteran's active service, including a fall from a ladder in June 1988?

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6.  Then readjudicate the appeal. If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC). The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

